On the merits.
After reciting the facts, the judicial proceedings, and the evidence,
Manning, C. J.
Every step taken by either the liquidator or the administrator in the long and difficult proceedings for the settlement of the affairs of the firm, and of the succession, is pronounced a false step, and the whole litigation' conducted between these officers and the creditors is now attacked for informality and fraud. Counsel of the first rank at the Bar, representing the creditors, had watched the gestión both of the liquidator and administrator, and had objected and opposed it at almost every stage of it, and their accounts had passed this ordeal successfully, and received the approbation of the court.
We do not think the proceedings of the liquidator and administrator are fairly open to attack. On the contrary, both of these officers acted with prudence and judgment. The shrinkage of the assets of the succession was great, but no greater than might have been and was foreseen. The creditors have not been paid in full because the assets were insufficient, but they have received all they can receive, and are no longer objecting to any part of the gestión of the officers. When the creditors’ claims are unsatisfied, the heirs are without interest. Mrs. Lyons herself, as tutrix of the heirs, proved in 1868, in a legal contestation that the estate was presumably insolvent, and exhibited data, which rendered that insolvency almost certain, and in 1878, she and the heirs whom she represented, seek to make *348it appear that the shewing then made was fallacious, and the data all incorrect.
We, by no means, mean to limit the right of heirs to require due account of a succession, but in this case, every step that was taken was contradictorily with their tutrix. She approved accounts, and is now appealing from judgments of homologation, which she acquiesced in. Fourteen judgments are selected aspoints of attack — isolated and separated acts of gestión are taken out of the general administration to be overturned.
The salient fact, is that the succession was largely insolvent. If, after the lapse of several years, when many of the records are lost, and the lawyers who had personal knowledge of their contents are dead, some defects should be discovered which would increase the assets of the succession, these would still be absorbed by the debts. There must be an end of litigation, and we are satisfied that the appellants are not damaged by the end of this suit.

Judgments affirmed.